Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 Response to Arguments
Applicant’s arguments, filed 11/05/2020, with respect to the rejection(s) of claim(s) 1-51 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended claims.
Applicant states:
“Without conceding the propriety of the rejection, claim 1 has been amended to clarify the components of the quick release endplate assembly that is configured to be disassembled and assembled without use of any tool. The swage tool shown in DMC only discloses endplates that are held in place by two Phillips head screws that would have to be loosened with a Phillips head screwdriver tool in order to remove one of the endplates.”

Examiner finds this argument persuasive. However, this argument is made in view of the amended claim. See new grounds for rejection below.

Applicant additionally states: 


As amended, claim 1 clarifies that the quick release assembly enables the assembly to be disassembled and assembled without use of any tool, which is clearly not the case with the tool disclosed in DMC. The assembly also includes a set of magnets embedded in the endplates, which are not shown in DMC, and a set of pins that position each endplate. These elements are not disclosed in DMC.”

Examiner finds this argument persuasive. The previous rejection lacks the set of magnets. A set of pins that position each endplate are shown in the video (the screws). However, this argument is made in view of the amended claim. See new grounds for rejection below.


Applicant additionally states: 

“Without conceding the propriety of the rejection, claim 4 has also been amended to clarify elements of the quick release assembly that is configured to be disassembled and assembled without use of any tool, and that includes endplates formed with a channel that is configured to receive a set of protrusions on opposite faces of the yoke. The grooves and protrusions alleged to be shown in DMC simply do not exist. As the plates are attached to the yolk during the entirety of DMC, there is no way to even see any aspect of the backside of the end plates or the yolk, let alone a disclosure of how such protrusions fit within a corresponding Page 14 of 194817-0016-1745.1DOCKET NO.: 111191.000004PATENTApplication No.: 15/857,335Office Action Dated: September 3, 2020groove at all. The audio in DMC describes no aspect of the plates aside from mentioning that they hold the die in place as noted above.”

 Examiner finds this argument persuasive in part. The quick release assembly of the previous rejection requires the use of a tool to assemble/disassemble. The DMC video does however show endplates formed with a channel (hole through which screws are received) that is configured to receive a set of protrusions (screws) on opposite faces of the yoke (See 0:40-0:44 of DMC video). 

Applicant additionally states: 

“Further, as relevant to new claims 36 and 39, there is no disclosure in DMC of a threaded standoff, bent clamp pieces and threaded knobs as part of the quick release assembly as the Offices alleges. Office Action, at 2-3. What the Office alleges to be those elements is actually a safety landyard that tethers the tool to a jig or boom during aerial installations. See, 3600 Swaging Power (hereinafter "DMC (3)") where the safety landyard is clearly described as being unrelated to the quick release assembly. 
DMC fails to disclose numerous limitations of claims 1 and 4, even prior to amendment, and further fails to disclose many additional limitations that were added by amended. 
Accordingly, claim 1 and 4 are not anticipated by DMC. Applicant respectfully requests withdrawal of the 35 USC 102 rejections of claims 1 and 4.” 

The safety lanyard of DMC is engaged to the endplates. This safety lanyard includes bent clamp pieces and threaded knobs. Because applicant presents persuasive arguments regarding the quick release assembly, this argument is persuasive. However, since these are newly recited claims, see grounds for rejection below.

Applicant additionally states: 

“Without conceding the propriety of the rejection, claim 24 has been amended to clarify that the cups of different sizes are stackable. Applicant continues to disagree with the unreasonably broad interpretation being applied to the alleged "stand" of Palejwala. As can be seen in DMC at 1:50 and elsewhere, the swage tool shown therein has the same type of pressure inlet port of the end cap has that shown in Palejwala, yet the swage tool is resting on its side on a table to be used instead of standing on the alleged stand. This is because the alleged stand is completely incapable of functioning as a stand or it would have been used as such in DMC, which it is not. Had the operator attempted to stand the swage tool on the hydraulic power coupling, the swage tool would have fallen over. If a stand is completely incapable of function as a stand, it is not a stand. Accordingly, the Office interpretation is completely unreasonable.” 

Examiner finds this argument persuasive. See new grounds for rejection below.

Applicant additionally states: 

“Office Action Dated: September 3, 2020The Office also incorrectly states that Fiedor discloses legs attached to the base of the stand or cups of different sizes. Fiedor discloses wheels directly attached to the base of a bucket. The Office's position that the wheels can be interpreted as legs is unreasonable. No person of ordinary skill, for example, would consider the wheels on the ends of legs of a chair to be the legs themselves, they are the wheels at the ends of the legs. If one was to remove the legs and attach the wheels directly to the bottom of the chair, the person of ordinary skill would say the chair has no legs. Regardless, Fiedor also does not disclose cups of different sizes. The Office is incorrectly interpreting Fiedor's disclosure of the elongated tubes 36 being sized to receive different tools as disclosing that the tubes themselves are different sizes, but that is not what Fiedor discloses, which is only as follows: 
"The top surface has multiple openings disposed therein sized to receive elongated shafts such as for instance the handles of tools, toys, sporting goods or other various sundry implement elongated shafts." Fiedor, at Col. 1, lines 56-59. 
Nothing else in Fiedor describes the elongated tubes of having different sizes, nor do any of the figures disclose such. Rather, Fiedor just discloses that the elongated tubes should all have "a size" that will accommodate different types of elongated shafts. Furthermore, Fiedor does not disclose the elongated tubes being stacked or stackable in any manner. Rather, all of the elongated tubes are in a parallel configuration to one another and as they are each meant to hold a different elongated shaft, it would make no sense to stack the tubes in any way. Accordingly, the combination of Palejwala and Fiedor fails to disclose all of the limitations claim 24, Applicant respectfully requests withdrawal of the 35 USC 103 rejection of claim 24. 
For at least the same reasons as claim 24, all of the limitations of claims 26-30 are likewise not disclosed by the combination of Palejwala and Fiedor and Applicant respectfully requests withdrawal of the 35 USC 103 rejection of claims 26-30 for at least on the basis of their dependency from claim 24. Nevertheless, Application also disagrees with the Office's application of Palejwala and Fiedor to claims 26-30.” 

Examiner finds this argument persuasive. See new grounds for rejection below.

Applicant additionally states: 



Examiner finds this argument persuasive. See new grounds for rejection below.

Applicant additionally states: 

“With respect to claim 27, the Office argues that Fiedor (co. 1, line 49-col. 2, line 21) disclosed the cups having gaps to allow handles to pass through and Palejwala (Para. 50) discloses a gap allowing a hydraulic hose attached to the power unit to pass through. Neither of these statements are accurate. No gaps for accommodating handles or hoses is disclosed in either Fiedor or Palejwala unless the Office is attempting to interpret the opening of each cup as also a gap. While Applicant disagrees with such an interpretation, Applicant has amended claim 27 to make clear that the gaps are formed in the sidewall of the cups, which is not disclosed in either of the references.”

Examiner finds this argument persuasive. See new grounds for rejection below.

Applicant additionally states: 

“With respect to claim 28, the Office argues that Fiedor discloses a collapsible stand comprised of a machined ring (22 of Fiedor) and legs (14 of Fiedor) that are detachable pinned to the machined ring (col. 3, lines 6-25 of Fiedor). Office Action, at 8. Applicant respectfully disagrees. The cylindrical shell frame 22 of Fiedor is disclosed as a five gall stand alone bucket made from plastic, rubber or a composite material. A bucket is hardly reasonably interpreted as a ring and the bucket is not disclosed as being machined in any way. For reasons already stated, the wheels 14 of Fiedor cannot reasonable be interpreted to be legs. Finally, Fiedor specifically describes the outer shell and top and bottom surfaces of the stand as being made "out of a suitably rigid material such as DOCKET NO.: 111191.000004PATENTApplication No.: 15/857,335Office Action Dated: September 3, 2020a collapsible stand and there is absolutely no other disclosure in Fiedor of the stand being collapsible in any other way.” 

Examiner finds this argument persuasive. See new grounds for rejection below.

Applicant additionally states: 

“With respect to claim 29, the Office alleges that the machined ring (22 of Feidor) has an open gap to allow a hydraulic host to pass through and cites to Paragraphs 8 and 50 of Palejwala for support. The cited paragraphs of Palejwala merely refer to the swage tool as having a hydraulic fitting and swivel joint. For the reasons stated above with the respect to claim 27, neither Fiedor nor Palejwala disclosed a gap in a side of a machined ring.” 

Examiner finds this argument persuasive. See new grounds for rejection below.

Applicant additionally states: 

“With respect to claim 30, Fiedor does not disclose a gap being formed in a side of the base. 
For all of the reasons stated above, no combination of Fiedor and Palejwala discloses all of the limitations of claims 26-30 and the 35 USC 103 rejection of the same should be withdrawn.” 

Examiner finds this argument persuasive. See new grounds for rejection below.

Applicant additionally states: 

“Claims 31-32 and 34-35 are rejected under 35 U.S.C. § 103 as being unpatentable over DMC, and further in view of DMC (3). Office Action, at 9. 
Claims 31-32 and 34-35 have been extensively amended to apply to different embodiments of quick release endplate assemblies that are not disclosed in DMC (3). 
Reconsideration of the claims is respectfully requested.” 

This argument is made in view of the amended claims. See new grounds for rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 36-38, 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over DMC DLT 45 Demonstration, herein referred to as DMC, and further in view of US20130000051A1, herein referred to as Cleland.

Regarding Claim 1, DMC discloses a swage tool comprising: a power unit; a yoke fixedly attached to the power unit that holds an upper swage die; a die block that holds a lower swage die and that is moved by the power unit towards the upper swage die; and a quick release endplate assembly that wherein the quick release endplate assembly hold the upper swage die in the yoke (See 0:38-1:50 of DMC video), wherein the quick release endplate assembly comprising: upper endplates  configured to secure opposite sides of the upper swage die; and a set of pins (the screws) protruding from each of the upper endplates, wherein the set of pins is configured to engage pin holes (holes through which screws go through) within the yoke and position each of the upper endplates(See 0:40-0:44 of DMC video), to provide additional clamping strength against the force, and to resist a rotating force applied to the upper endplates (See 1:50 of DMC video) (See arguments section above).
DMC is silent wherein quick release endplate assembly that is configured to be disassembled and assembled without use of any tool, a set of magnets embedded within 
Cleland teaches an analogous invention wherein quick release endplate assembly (5) that is configured to be disassembled and assembled without use of any tool (See Para. 98), a set of magnets embedded within each of upper endplates (See Claim 7), wherein the set of magnets is configured to magnetically engage a yoke (4) and to provide strength against a force perpendicular to a face of each of the upper endplates (See Para. 14), for the purpose of holding and maintaining position of jaws (Para. 14), thereby meeting the limitation of the claimed magnetic configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by DMC, with the magnetic configuration, as taught by Cleland, in order to have provided improved holding and maintaining position of jaws.

Regarding Claim 4, DMC discloses a swage tool comprising: a power unit; a yoke fixedly attached to the power unit that holds an upper swage die, wherein the yoke includes a set of protrusions on opposite faces of the yoke (screws); a die block that holds a lower swage die and that is moved by the power unit towards the upper swage die; a quick release endplate assembly that wherein the quick release endplate assembly hold the upper swage die in the yoke(See 0:38-1:50 of DMC video), wherein the quick release endplate assembly comprising upper endplates formed with a channel (holes through which screws go through) configured to receive the set of protrusions (screws) (See 1:50 of DMC video).
DMC is silent wherein the quick release endplate assembly that is configured to be disassembled and assembled without use of any tool.
Cleland teaches an analogous invention wherein quick release endplate assembly (5) that is configured to be disassembled and assembled without use of any tool (See Para. 98), for the purpose of holding and maintaining position of jaws (Para. 14), thereby meeting the limitation of the claimed quick release endplate assembly configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by DMC, with the quick release endplate assembly configuration, as taught by Cleland, in order to have provided improved holding and maintaining position of jaws.

Regarding Claim 36, DMC in view of Cleland discloses the swage tool of claim 1, further comprising a retaining clamp configured to retain the upper endplates against the yoke, the retaining clamp comprising: a threaded standoff that extends through a through yoke hole through a raised portion of the yoke; bent clamp pieces on each end of the standoff configured to engage the threaded standoff at a first end and one of the upper endplates at a second end; and threaded knobs configured to engage a threaded end of the threaded standoff, to be tightened and loosened without any tool (See Para. 98 of Cleland), and when tightened to hold the bent clamp pieces against the upper endplates, wherein loosening a threaded knob without removing the threaded knob will enable a bent clamp piece to be 
 
    PNG
    media_image1.png
    511
    892
    media_image1.png
    Greyscale


Regarding Claim 37, DMC in view of Cleland discloses the swage tool of claim 36, wherein each upper endplate includes a deformation configured to fit one of the bent clamp pieces (the bent clamp pieces fit onto each upper end plate, as shown in the figure above).  
Regarding Claim 38,  DMC in view of Cleland discloses the swage tool of claim 1, further comprising a second quick release endplate assembly (lower end plate of 1:50 of DMC video) that is configured to be disassembled and assembled without use of any tool (See Para. 98 of Cleland), wherein the second quick release endplate assembly holds the lower swage die in the die block(lower end plate of 1:50 of DMC video), wherein the second quick release endplate assembly comprising: lower endplates configured to secure opposite sides of the lower swage die(lower end plate of 1:50 of DMC video); a second set magnets 
Regarding Claim 41, DMC in view of Cleland discloses the swage tool of claim 4, wherein the set of protrusions (screws)are male channel tabs (See 1:50 of DMC video).  
Regarding Claim 42, DMC in view of Cleland discloses the swage tool of claim 4, wherein the channel (holes through which screws go through) includes a positive stop at one end (See 1:50 of DMC video) (See Claim 7 of Cleland).  
Regarding Claim 43, DMC in view of Cleland discloses the swage tool of claim 4, wherein the die block includes a second set of protrusions on opposite faces of the die block (See 0:40-0:44 of DMC video), further comprising a second quick release endplate assembly that is configured to be disassembled and assembled without use of any tool (See Claim 7 of Cleland), wherein the second quick release endplate assembly holds the lower swage die in the die block (See lower end plate in 1:50 of DMC), wherein the quick release endplate assembly comprising lower endplates formed with a second channel configured to receive the second set of protrusions(See screws in lower end plate in 1:50 of DMC).  
Regarding Claim 44, DMC in view of Cleland discloses the swage tool of claim 43, wherein the second set of protrusions (screws) are male channel tabs(See 1:50 of DMC video).  
Regarding Claim 45, DMC in view of Cleland discloses the swage tool of claim 43, wherein the second channel (holes through which screws go through)includes a second positive stop at one end (See 1:50 of DMC video) (See Claim 7 of Cleland).  


Claim 24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060248939A1, herein referred to as Palejwala, and further in view of US4010922A, herein referred to as Heller, and further in view of US2982982A, herein referred to as Swift.
Regarding Claim 24, Palejwala discloses a stand (400) for holding a swage tool, the swage tool having a power unit (pressure inlet port 390 of end cap 320 facilitates mounting of a two-axis swivel 400 (stand) via an adapter 406 to power unit assembly 103; Figure 3A, Paragraph (00501), a yoke fixedly attached to the power unit that holds an upper swage die (leg portions 184, 182 engage base member 104 of power unit assembly 104; Figure 1 B, Paragraphs (0022], (00261), and a die block that holds a lower swage die and that is moved by the power unit towards the upper swage die (die block 106 engages shoulder portions 210 during movement of lower die block 114 towards head member 102; Figure 3A, Paragraph (00311).
Palejwala is silent regarding having a stand for holding a swage tool wherein the stand comprises: a base; legs attached to the base for standing the base upright on a surface; and stackable cups of different sizes that fit within the base to hold power units of various sizes.
Heller teaches an analogous stand wherein a stand (Fig. 1) comprises: a base (10); legs (50, 70) attached to the base (12) for standing the base upright on a surface (See Fig. 1), for the purpose of carrying bench type tools (See col. 1, lines 64-68), thereby meeting the limitation of the claimed base and leg configuration.
Therefore, it would have been obvious to provide the invention, as disclosed by Palejwala, with the base and leg configuration, as taught by Heller, in order to providing improved carrying of this bench type tool.
 Swift teaches an analogous invention wherein stackable adaptor cups of different sizes (38) (See col. 2, lines 22-36) that fit within a base (36) to hold elements of various sizes (See col. 2, lines 22-36) (See col. 2, lines 51-61), thereby meeting the limitation of the claimed stackable cups configuration.
Therefore, it would have been obvious to one having ordinary skill in the art to have provided the invention, as disclosed by Palejwala in view of Heller, with the stackable cup configuration, as taught by Swift, in order to have provided a stand which is adapted to hold elements of different sizes (i.e. universal adaptor).

Regarding Claim 26, Palejwala in view of Heller and Swift discloses the stand of claim 24, wherein the stackable cups include a series of three or more different sized cups (See col. 2, lines 22-36 of Swift) , wherein a large cup that is fixedly attached to the base (36 of Swift) for holding a large size power tool (100 of Palejwala), a next smaller cup in the series of three or more different sized cups is configured to be placed within the large cup and a next even smaller cup in the series of three or more different sized cups is configured to be placed within the next smaller cup so as to Office Action Dated: September 3, 2020accommodate smaller size power tools 

Regarding Claim 27, Palejwala in view of Heller and Swift discloses the stand of claim 26, wherein each cup among the stackable cups (38 of Swift) have at least one handle gap formed in a sidewall (See structure of 38 in Fig. 4 of Swift) to allow one or more handles of the power unit to pass through and a hose gap (See col. 2, lines 51-61of Swift) in the sidewall to allow a hydraulic hose attached to the power unit to pass through (See Para. 8 of Palejwala) (See Para. 50 of Palejwala).

Regarding Claim 28, Palejwala in view of Heller and Swift discloses the stand of claim 24, wherein the stand is collapsible (See Claim 1 of Heller) (See Fig. 2 of Heller) and comprises a machined ring (See central portion of 12 of Heller) and legs (50, 70 of Heller) that can be detachably pinned to the machined ring (See Fig. 2 of Heller). 

Regarding Claim 29, Palejwala in view of Heller and Swift discloses the stand of claim 28, wherein the machined ring (central portion of 12 of Heller) has an open gap in a side to allow a hydraulic hose of the power unit to pass through (See Para. 8 of Palejwala) (See Para. 50 of Palejwala).

Regarding Claim 30, Palejwala in view of Heller and Swift discloses the stand of claim 24, wherein the stand includes a base (12 of Heller) with open gaps formed in a side (Fig. 2 of Heller) to allow a hose (252 of Palejwala) of the power unit to pass through (See Para. 8 of .

Claims 31-32, 34-35, 39-40, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over DMC, in view of Cleland, and further in view of US20140237797A1, herein referred to as Designed.
Regarding Claim 31, DMC discloses a swage tool comprising: a power unit; a yoke fixedly attached to the power unit that holds an upper swage die; and a die block that holds a lower swage die and that is moved by the power unit towards the upper swage die, wherein an upper quick release endplate assembly holds the upper swage die in the yoke, and two upper endplates configured to secure opposite sides of the upper swage die, (See 1:30-1:50 of DMC video).
DMC is silent wherein the upper quick release endplate assembly that is configured to be disassembled and assembled without use of any tool, wherein the upper quick release endplate assembly comprising: four push pin assemblies, each push pin assembly including a knob connected to an end of a shaft having a locking pin near an opposite end of the shaft, a raised shoulder formed between the shaft and the knob, a spring, and a hollow cylindrical housing having an interior shoulder with a central opening, wherein the spring is installed on the shaft between the locking pin and the raised shoulder, wherein the shaft, the spring and the raised shoulder are inserted into the hollow cylindrical house so the end extends through the central opening; two slotted dowel pins embedded within the yolk, each slotted dowel pin including a cylinder open at each end, each open end including an L-shaped slot formed through a sidewall of the cylinder and configured to receive the end of the shaft 
Cleland teaches an analogous invention wherein quick release endplate assembly (5) that is configured to be disassembled and assembled without use of any tool (See Para. 98), for the purpose of holding and maintaining position of jaws (Para. 14), thereby meeting the limitation of the claimed quick release endplate assembly configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by DMC, with the quick release endplate assembly configuration, as taught by Cleland, in order to have provided improved holding and maintaining position of jaws.
Designed teaches an analogous invention wherein a quick release endplate assembly comprising: push pin assemblies (26), each push pin assembly (26) including a knob (25) connected to an end of a shaft (Left side of 26) having a locking pin (22) near an opposite end of the shaft (See Fig. 2), a raised shoulder (top portion of 25) formed between the shaft (Left side of 26) and the knob (25), a spring (23), and a hollow cylindrical housing having an interior shoulder with a central opening (interior of 26), wherein the spring (23) is installed on the shaft (left side of 26) between the locking pin (22) and the raised shoulder 
Therefore, it would have been obvious to one having ordinary skill in the art to have provided the invention, as disclosed by DMC in view of Cleland, with the push pin assembly configuration and slotted dowel pin configuration, as taught by Designed, in order to have provided quick release.
In making this combination of DMC, Cleland, and Designed, each upper endplate (0:40-0:44 of DMC) including holes for receiving the end of the shaft (left side of 26 of Designed) and the locking pin (22 of Designed) of each push pin assembly (26 of Designed) and each hole configured to align with each open end of a slotted dowel pin (3 of Designed), wherein the end of the shaft of each slotted dowel pin (3 of Designed) is configured to be inserted through a hole in the upper endplate (0:40-0:44 of DMC) and into a slotted down pin (3 of Designed) with the locking pin (22 of Designed) travelling through an axial portion of the L-shaped slot (See Para. 20 of Designed) until the spring (23 of Designed) is compressed sufficiently for the locking pin (22 of Designed) to be turned in a circumferential direction 


Regarding Claim 32, DMC in view Cleland, and Designed, discloses the swage tool of claim 31, further comprising a lower quick release endplate assembly (See 1:38 of DMC video: quick release end plate on lower die) that is configured to be disassembled and assembled without use of any tool(See Para. 98 of Cleland), wherein the lower quick release endplate assembly holds the lower swage die in the die block (See 1:38 of DMC video), wherein the lower quick release endplate assembly comprising: Page 5 of 19 4817-0016-1745.1DOCKET NO.: 111191.000004PATENT Application No.: 15/857,335 Office Action Dated: September 3, 2020 four additional push pin assemblies (26 of Designed), each additional push pin assembly including a second knob (25 of Designed) connected to a second end of a second shaft (Left side of 26 of Designed) having a second locking pin (22 of Designed) near a second opposite end of the second shaft (See Fig. 2 of Designed), a second raised shoulder (top portion of 25 of Designed) formed between the second shaft (Left side of 26 of Designed) and the second knob (25 of Designed), a second spring (23 of Designed), and a second hollow cylindrical housing having a second interior shoulder with a second central opening (interior of 26 of Designed), wherein the second spring (23 of Designed) is installed on the second shaft (left side of 26 of Designed) between the second locking pin (22 of Designed) and the second raised shoulder (top portion of 25 of Designed), wherein the second shaft (left side of 26), the second spring (23 of Designed) and the second raised shoulder (top portion of 25 of Designed) are inserted into the second hollow cylindrical house(interior of 26 of Designed) so the second end extends through the second central opening (See Fig. 2 of Designed); two 

Regarding Claim 34, DMC discloses a swage tool comprising: a power unit; a yoke fixedly attached to the power unit that holds an upper swage die; a die block that holds a lower swage die and that is moved by the power unit towards the upper swage die, wherein an 
DMC is silent wherein the upper quick release endplate assembly that is configured to be disassembled and assembled without use of any tool, wherein the upper quick release endplate assembly comprising: two push button assemblies, each push button assembly comprising a push button connected to an end of a shaft having a push pin at an opposite end of the shaft, wherein each push pin is connected to the push button through the shaft and configured to extend from the shaft until the push button is pressed to retract the push pin; two channels formed within the yolk and configured to receive the opposite end of the shaft and the push pin two retaining caps; a first upper endplate retaining the two retaining caps and a second upper endplate including holes for receiving the opposite end of the shaft and the push pin of each push button assembly, wherein each hole in the second upper endplate aligns with a channel within the yolk, wherein the opposite end of the shaft of each push button assembly is configured to be inserted through the hole in the upper endplate when the push pin is retracted, into the channel through yolk and into a retaining cap, where the push pin is extended to lock the push button assembly in place.
Cleland teaches an analogous invention wherein quick release endplate assembly (5) that is configured to be disassembled and assembled without use of any tool (See Para. 98), for the purpose of holding and maintaining position of jaws (Para. 14), thereby meeting the limitation of the claimed quick release endplate assembly configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by DMC, 
Designed teaches an analogous invention wherein a quick release endplate assembly comprising: two push button assemblies (26), each push button assembly (26) comprising a push button (25) connected to an end of a shaft (Left side of 26)  having a push pin (22) at an opposite end of the shaft (See Fig. 2), wherein each push pin (22) is connected to the push button (25) through the shaft(Left side of 26) and configured to extend from the shaft until the push button is pressed to retract the push pin (See Para. 26, 31); two channels formed within the yolk and configured to receive the opposite end of the shaft and the push pin two retaining caps (See Fig. 2), for the purpose of providing quick release (Para. 30), thereby meeting the limitation of the claimed push button assembly configuration.
Therefore, it would have been obvious to one having ordinary skill in the art to have provided the invention, as disclosed by DMC in view of Cleland, with the push button assembly configuration, as taught by Designed, in order to have provided quick release.
In making this combination of DMC, Cleland, and Designed, a first upper endplate(0:40-0:44 of DMC) retaining the two retaining caps(See Fig. 2 of Designed) and a second upper endplate (0:40-0:44 of DMC) including holes for receiving the opposite end of the shaft (left side of 26 of Designed) and the push pin (22 of Designed) of each push button assembly (26 of Designed), wherein each hole in the second upper endplate (0:40-0:44 of DMC) aligns with a channel within the yolk(0:40-0:44 of DMC), wherein the opposite end of the shaft(left side of 26 of Designed) of each push button assembly(26 of Designed) is configured to be inserted through the hole in the upper endplate(0:40-0:44 of DMC) when the push pin is retracted, into the channel through yolk and into a retaining cap, where the 

Regarding Claim 35, DMC in view of Cleland, and Designed discloses the swage tool of claim 34, each push button assembly (26 of Designed) further Office Action Dated: September 3, 2020comprising a spring positioned to be compressed between the end of the shaft and the second upper endplate(0:40-0:44 of DMC) (See Para. 26, 31 of Designed) (See Fig. 2 of Designed).


Regarding Claim 39, DMC in view of Cleland discloses the swage tool of claim 38.
DMC in view of Cleland is silent wherein  further comprising a retaining clamp configured to retain the lower endplates against the die block, the retaining clamp comprising: a threaded standoff that extends through a through die block hole through a portion of the die block; bent clamp pieces on each end of the standoff configured to engage the threaded standoff at a first end and one of the lower endplates at a second end; and threaded knobs configured to engage a threaded end of the threaded standoff, to be tightened and loosened without any tool, and when tightened to hold the bent clamp pieces against the lower endplates, wherein loosening a threaded knob without removing the threaded knob will enable a bent clamp piece to be rotated sufficient for removal of a lower endplate.  
Designed teaches an analogous invention comprising a retaining clamp (27) configured to retain  lower endplates (24) against a die block (21), the retaining clamp (27) comprising: a threaded standoff (25) that extends through a through die block hole through a portion of the die block (See Fig. 2); bent clamp pieces (bent portions of 27) on each end of the standoff (25) configured to engage the threaded standoff (25) at a first end and one of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by DMC in view of Cleland, with the retaining clamp configuration, as taught by Designed, in order to have provided improved securing of components.
Regarding Claim 40, DMC in view of Cleland and Designed discloses the swage tool of claim 39, wherein each lower endplate (24) includes a deformation configured to fit one of the bent clamp pieces (bent portions of 27).  
Regarding Claim 46, DMC in view of Cleland and Designed the swage tool of claim 34 further comprising: a lower quick release endplate assembly (1:50 of DMC) that is configured to be disassembled and assembled without use of any tool (See Para. 98 of Cleland), wherein the lower quick release endplate assembly holds the lower swage die in the die block (1:50 of DMC), wherein the lower quick release endplate assembly comprising: two additional push button assemblies (26 of Designed), each additional push button assembly comprising a second push button (25 of Designed) connected to a second end of a second shaft (Left side of 26 of Designed) having a second push pin (22 of 
Regarding Claim 47, DMC in view of Cleland and Designed discloses the swage tool of claim 34, each additional push button assembly (26 of Designed) further comprising a second spring (23 of Designed) positioned to be compressed between the second end of the second shaft (Left side of 26 of Designed) and the second lower endplate (See 1:30-1:50 of DMC video).  
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over DMC in view of Designed.
Regarding Claim 50, DMC discloses a swage tool comprising: a power unit; a yoke fixedly attached to the power unit that holds an upper swage die; a die block that holds a lower swage die and that is moved by the power unit towards the upper swage die (See 1:30-1:50 of DMC video).
DMC is silent wherein comprising Page 11 of 19a yoke shroud assembly comprising: a bent shroud contoured to fit closely around an outward-facing surface of the yoke, and a bracket including a convex mating surface configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud.  
Designed teaches a yoke shroud (18) assembly comprising: a bent shroud (18) contoured to fit closely around an outward-facing surface of the yoke (19), and a bracket including a convex mating surface configured to apply a normal compressive pressure on a corresponding contoured concave inner-facing surface of the yoke when the bracket is tightened against the bent shroud (as shown in Figure 2 clip 18 (shroud) has the same contoured shape as head 19 (yoke); Figure 2) and a bracket that attaches the shroud to the yoke (a set of tabs (brackets) secures clip 18 (shroud) to head 19 (yoke); Figure 2, Paragraph [0025] of Designed), in order to have provided increased protection, thereby meeting the limitation of the claimed yoke shroud assembly configuration .  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by DMC, .
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over DMC in view of Designed, and further in view of US20040007094A1, herein referred to as Johnson.
Regarding Claim 51, DMC in view of Designed discloses the swage tool of claim 50.
DMC in view of Designed is silent wherein further comprising a rubber liner positioned between the bent shroud and the yoke.
Johnson teaches an analogous invention wherein comprising a rubber liner positioned between a bent shroud and a yoke (See Para. 36: rubber liner 106, 116 are positioned between a bent shroud (104) and yoke (114)), for the purpose of providing improved compression (See Para. 43), thereby meeting the limitation of the claimed rubber liner.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by DMC in view of Designed, with the rubber liner, as taught by Johnson, in order to have provided improved compression.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DMC.

Regarding Claim 48, DMC discloses a swage tool comprising: a power unit; a yoke fixedly attached to the power unit that holds an upper swage die; a die block that holds a lower swage die and that is moved by the power unit towards the upper swage die(See 0:38-1:50 of DMC video); and a quick release rotating handle assembly configured to be released and assembled without use of any tool (screw is loosened/tightened by hand), the quick release rotating handle assembly comprising: a grip attached to the power unit via a coupling configured to enable rotation of the grip around a first axis (grip is able to rotate about power unit after loosening of screw), the coupling including a circular array of protruding pins on one side and corresponding holes on an opposite side (See 0:45-0:55 of DMC video), a screw through a central opening of the one side and the opposite side; and a thumb nut engaging the one side with the opposite side when tightened and disengaging the one side from the opposite side when loosened without being removed from the screw, and a cuff positioned around an exterior of the power unit configured to enable rotation of the grip around a second axis perpendicular to the first axis, the cuff including a latch for clamping and unclamping the cuff and a locking pin(back end of screw) (See 0:53-0:57 of DMC video) (See annotated Fig. of DMC video above).  

    PNG
    media_image2.png
    504
    897
    media_image2.png
    Greyscale

Regarding Claim 49, DMC discloses the swage tool of claim 48, further comprising a rubber liner positioned between the cuff and the power unit (See annotated Fig. of DMC video above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725